
	
		II
		Calendar No. 277
		111th CONGRESS
		2d Session
		H. R. 4626
		IN THE SENATE OF THE UNITED
		  STATES
		
			February 25, 2010
			Received
		
		
			February 26, 2010
			Read the first time
		
		
			March 1, 2010
			Read the second time and placed on the
			 calendar
		
		AN ACT
		To restore the application of the Federal
		  antitrust laws to the business of health insurance to protect competition and
		  consumers.
	
	
		1.Short titleThis Act may be cited as the
			 Health Insurance Industry Fair
			 Competition Act.
		2.Restoring the
			 application of antitrust laws to health sector insurers
			(a)Amendment to
			 McCarran-Ferguson ActSection 3 of the Act of March 9, 1945 (15
			 U.S.C. 1013), commonly known as the McCarran-Ferguson Act, is amended by adding
			 at the end the following:
				
					(c)Nothing contained in this Act shall modify,
				impair, or supersede the operation of any of the antitrust laws with respect to
				the business of health insurance. For purposes of the preceding sentence, the
				term antitrust laws has the meaning given it in subsection (a)
				of the first section of the Clayton Act, except that such term includes section
				5 of the Federal Trade Commission Act to the extent that such section 5 applies
				to unfair methods of
				competition.
					.
			(b)Related
			 ProvisionFor purposes of section 5 of the Federal Trade
			 Commission Act (15 U.S.C. 45) to the extent such section applies to unfair
			 methods of competition, section 3(c) of the McCarran-Ferguson Act shall apply
			 with respect to the business of health insurance without regard to whether such
			 business is carried on for profit, notwithstanding the definition of
			 Corporation contained in section 4 of the Federal Trade
			 Commission Act.
			
	
		
			Passed the House of
			 Representatives February 24, 2010.
			Lorraine C. Miller,
			Clerk
		
	
	
		March 1, 2010
		Read the second time and placed on the
		  calendar
	
